Per Curiam.

Defendant failed to comply with the assured-clear-distanee-ahead provision of Section 4511.21, Revised Code. An emergency caused by tire failure cannot serve as a legal excuse for such noncomplianee. The trial court was in error in charging the jury on sudden emergency. The judgment of the Court of Appeals is reversed. Stump v. Phillians, 2 Ohio St. 2d 209; Bird v. Hart, 2 Ohio St. 2d 9; Spalding v. Waxler, 2 Ohio St. 2d 1. See Kehrer v. McKittrick, 176 Ohio St. 192.

Judgment reversed.

Taft, C. J., Matthias, O ’Neill, Herbert, Schneider and Brown, JJ., concur.